Exhibit 10.2

 

December 10, 2004

 

 

Mr P.J.P. Verloop

Keizersgracht 536

Amsterdam, The Netherlands

 

Dear Mr Verloop,

 

Liquidation of Metron Technology N.V. (to be renamed Nortem N.V.)

 

The purpose of this letter is to confirm the terms and conditions under which we
would like to engage you as the liquidator (vereffenaar) of Metron Technology
N.V. (“Metron”).

 

Please note that your formal appointment as liquidator is conditional on (i)
Metron’s shareholders approving (a) the sale and transfer of substantially all
of Metron’s assets to Applied Materials, Inc., pursuant to the stock and asset
purchase agreement, dated August 16, 2004, entered into between Metron and
Applied Materials, Inc; (b) the dissolution of Metron following the closing of
the asset sale; and (c) your appointment as liquidator for Metron and (ii) the
closing of the asset sale.

 

The parties do not intend to enter into an employment agreement.

 

Duties and responsibilities

If you accept your engagement, we would expect you to have reasonable
availability to fulfil all duties Dutch corporate law attributes to a liquidator
of a Dutch N.V. under supervision of Metron’s supervisory board and in
cooperation with your fellow liquidator.  We would primarily expect you to make
an inventory of Metron’s assets and liabilities remaining after the closing of
the asset sale and to satisfy as much of the liabilities as possible to allow
one or more initial liquidation distributions to Metron’s shareholders.

 

Subsequently we would expect you to arrange for the fulfilment of any remaining
liabilities, the filings and public announcements required under Dutch law in
relation to the liquidation and for a final liquidation distribution to Metron’s
shareholders.

 

--------------------------------------------------------------------------------


 

As Metron’s liquidator, you will have the right to consult with Metron’s
auditors, Metron’s US counsel, Metron’s Dutch counsel and all other advisors of
Metron on all financial, legal and tax matters relating to the liquidation of
Metron. In addition, you may at the expense of Metron consult US counsel of your
choice on your personal liability as Metron’s liquidator under US laws and
regulations, provided that (i) prior to its dissolution Metron will only
reimburse such costs up to an amount of USD 1,500 or up to the amount approved
by Metron’s managing board and (ii) subsequent to its dissolution Metron will
only reimburse such costs up to the amount approved by Metron’s supervisory
board.

 

We would not consider you to be responsible for the fulfilment by Metron of any
and all of its obligations under any US securities laws and regulations, the
Sarbanes-Oxley Act or any other non-Dutch laws and regulations creating
obligations for Metron. Metron intends to engage its former controller in the
Netherlands, Mr Charles Roffey, to act as principal executive officer and
principal financial officer and as your fellow liquidator following the closing
of the asset sale. Mr Roffey, amongst other things, will be primarily
responsible for the fulfilment of the aforementioned obligations, including but
not limited to the making of all filings and certifications required by the SEC
and NASDAQ.

 

As a liquidator, you shall be free to carry out your duties autonomously and in
the manner you may deem fit, at least after prior consultation with your fellow
liquidator and with Metron’s Supervisory Board. With due regard for all the
obligations arising from this engagement, you shall be free to perform
professional services for third parties. In the event of a possible conflict of
interest, you shall consult the Supervisory Board in advance.

 

Fees

Your engagement will be on the basis of payment per hours spent and you will
provide Metron with a summary of hours spent every two weeks. Metron will pay
you an hourly fee in the amount of EUR 200 plus out of pocket expenses, such as
travel and courier costs and costs for suitable office space and secretarial
support, upon receipt of your statement of fees, specifying the time spent and
the out of pocket expenses. We have provided you with an advance payment in the
amount of EUR 8,000.

 

The fees shall be paid without withholding wage tax and social security
premiums. You shall indemnify and hold Metron harmless for any tax assessment in
respect of wage tax and/or employee’s insurance imposed by the tax office or the
employee

 

2

--------------------------------------------------------------------------------


 

insurance administration agency, including accrued interest and any
administrative fines, in connection with the remuneration and/or reimbursement
of expenses regarding your engagement as a liquidator.

 

Termination

Your engagement as a liquidator shall terminate by operation of law as soon as
all duties Dutch Corporate Law attributes to the liquidator are fulfilled. Both
parties shall be entitled to terminate the engagement prior to the
abovementioned fixed period by giving notice. You will have to observe a notice
period of three months; Metron has to observe a notice period of six months. If
a party ends the engagement without observing these notice periods, he is liable
to the other party for a penalty that equals the amount of the average gross fee
that would have been paid/earned if the notice period would have been observed
properly. The amount of the average gross fee will be calculated on the basis of
the average of the monthly gross fees paid/earned in the three months prior to
the month in which one of the parties ended the engagement without observing the
applicable notice period.

 

Indemnification

As Metron’s liquidator, you shall be automatically indemnified by Metron, in the
way as described in section 20 of Metron’s articles of association.

 

In addition, Metron hereby agrees to warrant you from and indemnify you against,
at your first request, any form of damage, liability and/or costs, including but
not limited to reasonable lawyers’ fees, which are the result of or are
connected to claims or actions (in or out of court) made against you, in your
capacity as liquidator of Metron (whether or not in conjunction with claims or
actions against one or more others) by (or for the benefit of) any third party
including, but not limited to, Metron or one or more co-liquidators, any direct
or indirect shareholders of Metron or any other person holding a direct or
indirect interest in Metron, insofar as such claims or actions are in any way
connected with or arise from any act or omission to act in your capacity as
liquidator of Metron.

 

If a claim or action as referred to in the first paragraph of this article is
made against you, then Metron will bear all costs which you have to make in
order to defend yourself against such claims and actions. The foregoing remains
valid irrespective of the claims or actions being justified or not, provided
however that the foregoing does not apply if and insofar as it is determined by
a court of competent jurisdiction that you have acted grossly negligent or with
wilful misconduct.

 

3

--------------------------------------------------------------------------------


 

Liability Insurance

As a liquidator of Metron, your potential liabilities will be covered in
accordance with the attached D&O insurance policy.

 

Applicable law and disputes

This engagement letter is governed by Dutch law. All disputes arising from or
associated with it will be settled in the first instance by the court in
Amsterdam.

 

Acceptance

Please confirm that you accept your engagement as liquidator of Metron
(conditional on your appointment by Metron’s shareholders) and that this letter
accurately describes the scope and terms of your engagement, by signing this
letter and returning the signed copy to us. Your engagement will start on the
earlier of (i) the effective date of your appointment as Metron’s liquidator or
(ii) the date on which Metron’s current management would request you to start
your engagement.

 

Please contact us if you have any questions concerning this letter.

 

Yours sincerely,

 

/s/ EDWARD D. SEGAL

 

Metron Technology N.V.

Edward D. Segal

 

 

Agreed to this day, the 10th of December 2004

 

/s/ P.J.P. VERLOOP

 

P.J.P. Verloop

 

4

--------------------------------------------------------------------------------